Brown, J.
This action involves tbe boundaries of plaintiffs’ property, situated in Riverside addition to tbe city of Owatonna,. and tbe issue is determined by an answer to tbe question whether tbe street fronting thereoD, as disclosed by tbe recorded plat of tbe addition, is forty or fifty feet wide. Tbe plat designates a-street forty feet wide, but tbe trial court found tbat this was an error or mistake of the *23person preparing the plat, and that the street as laid upon the ground was in fact fifty feet wide. Judgment was ordered accordingly, and plaintiffs appealed.
Two questions are presented by the assignments of error: (1) Whether the designation on the plat of a street forty feet wide fronting plaintiffs’ lot is conclusive, or whether it may be shown by the monuments and stakes set by the surveyor in platting the ground that by the original survey the street was fifty feet in width; and (2) whether the findings of the court are sustained by the evidence.
1. The plat of the addition of which plaintiffs’ lot forms a part contains many irregular lots, as well as irregular streets and alleys. Plaintiffs own lot 1 of block 2. A stone monument was placed at the southwest corner of this lot at the time the land was surveyed and platted, and this was located by all the surveyors who were examined as witnesses on the trial below. Prom this monument the lot extends due north fifty-five feet, thence angles to the right a distance of eighty-eight and one-half feet, thence east one hundred forty-three and one-half feet, south one hundred thirty feet, and thence west one hundred ninety-five feet to the place of commencement. The plat designates the street fronting the lot on the angle mentioned as forty feet wide, and it is the contention of plaintiffs that the plat is conclusive, and cannot be overcome by parol evidence. In this we do not concur.
It is clear from the evidence that a mistake was made in the preparation of the plat, either in designating the boundaries, courses, and distances of plaintiffs’ lot or in the figures indicating the width of this street. In this situation the authorities are clear that, in solving the error, reference may be had to the original monuments set in the ground at the time of the survey of the platted land. The monuments, when found and clearly identified, become conclusive. Turnbull v. Schroeder, 29 Minn. 49, 11 N. W. 147; 2 Notes to Minn. Cases, 270; 5 Cyc. 914, et seq., and the numerous authorities there cited.
The rule is in no way changed by the provisions of section 5, c. 29, G. S. 1878, the statute in force when this plat was filed, declaring *24that every grant or dedication to the public noted upon a plat shall be deemed in law and equity a conveyance of the same to the public. No question involving the effect of the plat is presented. A street was in fact dedicated to the public use by the plat, and'the only question is the width of the same. Having found that the plat contained an error or mistake, either in the designation of the width of the street or in the dimensions of' the plaintiff’s lot, the monuments as located upon the ground were properly resorted to in determining the same.
The ambiguity or error in the plat also removes from the case the rule that a plat is not open to contradiction by parol evidence. The evidence in the case at bar was presented for the purpose, not of impeaching the plat, but to solve an apparent error or mistake, constituting an ambiguity, which is always open to explanation. Counsel’s contention that the plat is conclusive of a street forty feet wide is not, therefore, sustained.
2. The further contention, that the findings of the trial court to the effect that the plat contained an ambiguity and that the street was in fact originally laid fifty feet wide are not sustained by the evidence, requires no extended discussion. Considerable evidence was offered by both parties, all of which we have carefully considered. From it the court was fully justified in so finding facts, and we discover no reason for interference with its conclusion.
That there was an error in the plat is quite clear. As already stated, a stone monument at the southwest corner of plaintiff’s lot was made the basis of all the surveys of which testimony was given on the trial. By that monument as a guide, a survey of this.lot in accordance with its dimensions as indicated by the plat gives to it the full quantity of land assigned by the plat, and leaves the street fifty feet wide. But by giving the street only forty feet, plaintiffs gain ten feet of ground. This of itself discloses an error in the markings on the plat.
In addition to this, the record presents evidence that the street was by the officers of the city and others treated as a street fifty feet wide, and it was improved as such for several years prior to *25the present controversy. And while in some respects the evidence is conflicting, we find from the record sufficient credible testimony to justify the court in reaching the conclusion it did, and without further discussion we sustain the findings.
Judgment affirmed.
Philip E. Brown, J., being absent on account of illness, took no part.